Judge POTTER, the circuit judge who tried this cause, embodied his reasons for sustaining appellee's contentions in a written opinion which was made a part of the record in the case. The opinion embodies my views, and is so clearly reasoned, that I do not think I could do better than to adopt it, with some additional thoughts of my own, which may possibly, add some value thereto. Judge POTTER'S opinion follows:
"This suit is presented on demurrer to the declaration of the state tax collector, wherein he sues, under chapter 198, Laws of 1928, to enforce payment of certain privilege taxes claimed against the Pan-American Petroleum Corporation, a distributor, for gasoline held for sale in this state on the date the act went into effect.
"The demurrer presents the question whether this act applies to gasoline acquired and brought into this state prior to the approval of the act, and held for distribution here on and after that date.
"Looking to the act of 1926, and the act of 1928 amending the same, the title of the last act, and the body of both acts, it is made certain that the purpose of the amending act was to change the time of privilege tax payment on gasoline from after sale to payment in advance on stock held for distribution. Under both schemes the tax is paid by the consumer, by having the tax charge added to the retail price.
"To determine the question presented, the second section (numbered 3) is mainly involved, as it defines the gasoline to be considered in computing the tax to be *Page 580 
paid. The third section (numbered 2) defines the distributor or person chargeable with the tax, and has little bearing upon the question. The first paragraph of the second section of the act sets out the gasoline to be excluded in computing the tax to be paid by the dealer. After the exclusion clause, this section provides: `The gallonage of gasoline shipped or brought from another state or person into Mississippi shall be included in the measure of tax by the person first selling, or declaring it to be his intention to sell, or using or expecting to use the same on the streets or highways after it shall have been commingled with the general mass of property in the state. Provided, that distributors making shipments of gasoline into Mississippi, and dealers and retailers receiving gasoline shall pay all of the taxes imposed on gasoline when same is received in this state for sale or use on the streets or highways thereof.' Do the above quoted words, `shipped or brought from another state,' or the words, `dealers and retailers receiving gasoline shall pay all taxes imposed on gasoline when same is received in this state,' or the words in the third section (numbered 2), `Every person,' etc., `purchasing and acquiring in any manner for use,' etc., exclude from the operation of the act the gasoline in question? To so construe the act would enlarge the exclusion clause and change the meaning of the words, `after it shall have been commingled with the general mass of property in this state.' The words, `shipped or brought from another state,' as used in the act, relate to past, present, and future shipments into this state. The test is whether the distributor had gasoline on hand for sale in this state after the act went into effect. The words `dealers and retailers gasoline' cannot be amended by construction to read `dealers and retailers hereafter receiving gasoline.' The words, `shall pay all taxes imposed on gasoline when received in this state for sale,' *Page 581 
cannot be construed to mean immediate payment on receipt of the gasoline in this state, as such construction would be in conflict with section 6, which provides that payment shall be made on the 20th day of each succeeding month. The words in the third section (numbered 2), `Every person,' etc., `purchasing or acquiring in any manner for use,' etc., have no different purpose or meaning. This section only undertakes to classify distributors, and must be subordinated to the main section in question, unless necessary to show a different intention of the legislature. The fact that the law as to exclusion from the tax and what is to be included therein has been in operation from 1926 up to the present time should control the case. The legislature did not intend that a dealer, in anticipation of the approval of the act, might prior thereto acquire and store large quantities of gasoline in this state and reap an unfair profit, or be placed in a position to undersell his competitor buying and bringing in gasoline after the passage of the act, and destroy his business. To thus construe the statute, it relates only to conditions existing at the time it went into effect, and those thereafter arising."
The rule that a taxing statute must be construed most strongly against the taxing power has no application, except where the statute in question is of doubtful meaning. There are certain well-established rules of construction that apply to all statutes, including taxing statutes. Where the meaning of a statute is not plain, resort should be had to the real purpose and intent of the legislature in adopting it, which, when ascertained, should be given effect, though the letter of the statute be violated. If necessary to effectuate the plain purpose of the legislature, the court will broaden or narrow the language of a statute; it will put in words or take out words if necessary to accomplish that purpose. A *Page 582 
construction which will bring about manifestly unthought of and unjust results will be avoided, if possible. Kennington v.Hemingway, 101 Miss. 259, 57 So. 809, 39 L.R.A. (N.S.) 541, Ann. Cas. 1914B, 392; Gunter v. City of Jackson, 130 Miss. 637, 94 So. 844; Canal Bank  Trust Co. v. Brewer, 147 Miss. 885,113 So. 552, 114 So. 127; Robertson v. Texas Oil Co.,141 Miss. 356, 106 So. 449; Huber v. Freret, 138 Miss. 238,103 So. 3.
Where a statute is obscure, the court, in construing it, should ascertain the conditions existing at the time of its enactment, the evils sought to be avoided, and the necessary effect produced by the statute. The court, in ascertaining the purpose of a statute, must look to entire legislation on the subject; all the statutes in pari materia should be considered, and, if the statute in question is susceptible of two reasonable constructions, the court will adopt that construction which harmonizes with the public policy of the legislature gathered from all the legislation on the subject. A statute should not receive such a construction as will render any of its provisions vain and useless. Hamner v. Yazoo Delta Lumber Co., 100 Miss. 349, 56 So. 496; Holly Springs v. Marshall County, 104 Miss. 752, 61 So. 703; Middleton v. Lincoln County, 122 Miss. 673, 84 So. 907; McKenzie v. Boykin, 111 Miss. 256, 71 So. 382.
Now, applying these rules to the statute involved, section 3 of chapter 198, Laws of 1928, plainly provides exactly what gasoline shall form the basis of the tax. It provides that all gasoline brought into this state for sale or use on the public streets and highways of the state "shall be included in the measure of tax," except such gasoline as is exported from this state to another state, and such as is shipped in interstate commerce while in process of transportation. Putting it differently: This section of the statute, in unmistakable terms, excluded what gasolineshall not be considered in levying *Page 583 the tax. All other gasoline, regardless of when it was brought into this state, is "the measure of tax."
The majority opinion means that section 6 of the act destroys the plain purpose of the legislature as evidenced by section 3 of the act. The outstanding purpose of section 6 was not to declare a substantive rule of law, but rather a rule of procedure for the carrying out of the intention of the legislature as expressed in section 3. In laying down the procedure by which the tax should be ascertained and collected, the legislature evidently inadvertently excluded from consideration the gasoline on hand when the act went into effect.
It was stated in the argument that, when the act went into effect, there were large quantities of gasoline in the hands of distributors in this state for sale or use on the streets and highways of the state; that the quantity was so large there was involved to the state, in the decision of this case, probably five hundred thousand dollars of revenues. If that be true, of course, standing alone, it should not have any influence on the decision of this case, but in arriving at what the act means, I think it is a very proper element of consideration. Why should the legislature simply throw away a large amount of much needed revenue? The act evidences, on the part of the legislature, a mere transition from one method of taxing distributors of gasoline to another. Under the prior act, the basis of taxation was on the quantity of gasoline sold; under the present act, the basis of taxation is the quantity accumulated for the purpose of sale. Under the prior act, the tax was not due until the gasoline was sold; under the present act, it is due when it is accumulated for sale. On what ground could the legislature exempt from taxation distributors of gasoline on hand when the act went into effect? It had not been sold, and therefore no tax has been paid on it. If the old law had remained in force, the tax would have been *Page 584 
paid when it was sold. In going from the old law to the new law, what possible reason was there for the legislature to leave out gasoline that would have been taxed under the old law? In my opinion, the only answer to these questions is that the legislature intended no such result, and that such a result would be unjust, and unfair, if not absurd, and was not thought of by the legislature.
Furthermore, the construction put on the act by the majority opinion might make it violative of the equality clause of the Fourteenth Amendment to the Federal Constitution. For illustration: When the act went into effect, some distributors of gasoline in the state had on hand large quantities of gasoline, while other distributors had little or none. The majority opinion classifies the distributors acquiring gasoline after the act went into effect, and imposes a tax alone on them, while distributors acquiring gasoline before the act went into effect are exempt from the tax. The members of each class are doing exactly the same kind of business under the same conditions, and for the same purposes, yet one is taxed and the other is exempt. Is there any reasonable basis for such a classification? Why except one and tax the other? In construing a statute, such a construction should be put upon it as not to make it unconstitutional, if that can be done without violating the manifest purpose and intent of the legislature.